Appeal dismissed as academic. Memorandum: Appellant seeks to review an order entered November 27, 1967 dismissing a writ of habeas corpus. Therein petitioner sought to review an order fixing bail in the sum of $12,500. We take judicial notice of the fact that in March, 1968 appellant was convicted of certain counts of ¡the indictment upon which he was in custody in November, 1967. Appellant is now confined in a 'State prison and an appeal is pending in this court from the judgment of conviction. The issues presented by the instant appeal thus have become academic. (Appeal from order of Brie Special Term dismissing writ of habeas corpus, following a hearing.) Present—'Bastow, P. J., Del Vecchio, Marsh, Witmer and Henry, JJ.